Hart, J., (after stating the facts). It is well settled that the only limitation upon the power- of the State to exact conditions upon which foreign corporations may transact business within its borders is where such corporations are engaged in interstate commerce, and that this limitation arises only because the Federal Constitution has committed to Congress the power to regulate commerce between the States. Kansas City Structural Steel Co. v. State, 161 Ark. 483; Browning v. Waycross, 233 U. S. 16, and Mitchell Furniture Co. v. Selden Brack Construction Co., 257 U. S. 282. ' Our statutes prescribing the conditions upon which foreign corporations may be authorized to do business in this State are contained in Crawford & Moses’ Digest, §§ 1825-1832, inclusive. Section 1832 provides that any foreign corporation which shall fail to comply with the provisions of the act, and.which shall do any business in this State, shall be subject to a fine as provided in the act. The section further provides that, as an additional penalty, any foreign corporation which shall fail or refuse to file its articles of incorporation or certificate, as aforesaid, cannot make any contract in this State which can be enforced by it, either in law or in equity, and that compliance with the provisions of the act after the date of any such contract, or after any suit is instituted thereon, shall in no way validate said contract. , At the time Morgan & Company purchased the one-eighth interest of S. R. Morgan in the oil and gas leases referred to in our statement of facts, it was a foreign corporation, and had not complied with the provisions of our statute with reference to doing’ business in this State. It had therefore, under the statute, no legal right to make any contract in this State which could be enforced by it, éither in law or in equity. By the terms of the statute it has no recognition in the courts of this State, and the plaintiff, which is its assignee, acquired no greater rights. It is well settled by the authorities cited above, and other decisions from these courts, that the States have the power to impose such conditions as they please upon foreign corporations seeking to do business within their borders. In the decision cited from this court a review of our former decisions is made, and the distinction is pointed out between a contract which is so connected with an interstate transaction that it is a part of it, and a contract which is so inherently intrastate that it does not lose its essential nature because it forms a part of an interstate commerce transaction to which it has no necessary relation. No question of interstate commerce is here involved. There was only one transaction, and that was the sale by S. R. Morgan to Morgan & Company, a foreign corporation, of the former’s undivided one-eighth interest in certain oil and gas leases taken in the name of J. W. House, Jr., and held by him for the persons beneficially interested, including S. R. Morgan. This contract was evidenced by an instrument in writing called a bill of sale. It was prepared, signed, and acknowledged in tbe city of Little Rock, Arkansas, and there delivered to a representative of tbe foreign corporation. It will be remembered that tbe Republic Power & Service Company succeeded to tbe rights and name of Morgan & 'Company. Tbe contract having been made and tbe business transacted in tbe State of Arkansas, tbe transaction was essentially an intrastate one. It is insisted that, although the contract may be an intrastate one and void1 under tbe statute, and not enforceable under it, a different rule prevails where the contract is fully executed. It is pointed out that tbe former decisions of this court are in line with this doctrine, and fully recognize tbe distinction between executory and executed void contracts, to tbe effect that, while suits to enforce tbe former may always be defended on tbe ground of their invalidity, no relief prayed on such ground can be granted with respect to tbe latter. Now tbe contract under consideration could in. no sense be said to be an executed contract. An executed contract is one where whatever is contracted to be done on either band has been done. In the present case a bill of sale of tbe undivided interest of Morgan in tbe leases was executed and delivered to an agent of the foreign corporation; but no possession was given tbe foreign corporation of tbe leases; nor did House in any manner recognize its right or interest in tbe same. On the other band, he refused to recognize tbe right of tbe foreign corporation to any share in the leases, and, on that account, was made a defendant to this lawsuit. One of tbe objects of tbe lawsuit was to establish tbe right of the plaintiff to an interest in the leases under his contract from Morgan; another was to require House to recognize tbe plaintiff as a party in interest; and tbe third was to secure a partition of tbe plaintiff’s alleged share in tbe leases. The test to determine whether the plaintiff is entitled to recover in an action like this, or not, is his ability to establish his case without any aid from the illegal transaction. If his right to recover depends on the contract which is prohibited by statute, and1 that contract must necessarily be proved to make out his case, there can be no recovery. Cary v. Watkins, 97 Ark. 153; Tallman v. Lewis, 124 Ark. 6; and Carter v. Bradley County Road Imp. Dists. 1 and 2, 155 Ark. 288. The leases are in the possession of House, and the legal title is in him for the benefit of the parties designated therein. House refused to recognize any right of the plaintiff in the leases. The statute, however harsh its terms may be, is, as we have already seen, a valid and enforceable act. It provides, in express terms, that any foreign corporation which has failed to file its articles of incorporation or certificate as provided, cannot make any contract in this State which can be enforced by it, either in law or in equity. Now it is evident that the plaintiff could not recover without introducing the contract under which it claims in evidence. It has therefore no legal right to demand partition of the leases or possession of any share therein. It does not make any difference that the Hus Blass Company has obtained possession of Morgan’s interest in the leases by legal proceedings. The plaintiff must recover on the strength of its own title, and, as we have already seen, has no claim of any kind without introducing in evidence its contract of purchase from Morgan. To allow it to recover by introducing in evidence a contract absolutely void under the statute would defeat the main purpose of the statute. Under our statute it makes no difference that the foreign corporation has subsequently complied with the statute. This gives it no right to enforce a contract made before its compliance with the statute. It follows that the decree will be affirmed.